Order entered March 19, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01358-CV

                                     JUAN CRUZ, Appellant

                                                 V.

                      DEUTCHE BANK NATIONAL TRUST, Appellee

                        On Appeal from the County Court at Law No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. CC-14-04351-C

                                             ORDER
       The reporter’s record in this case is overdue. By postcard dated December 22, 2014, we

notified the official court reporter for County Court at Law No. 3 that the reporter’s record was

overdue. We directed the court reporter to file the record within thirty days. To date, we have

not received any response.

       Accordingly, we ORDER Court Reporter Janet Wright to file, within FIFTEEN DAYS

of the date of this order, either (1) the reporter’s record; (2) written verification that no hearings

were recorded; or (3) written verification that no hearings were recorded; or (3) written

verification that appellant has not requested or made payment arrangements for the record. We

notify appellant that if we receive verification he has not requested, paid for, or made
arrangements to pay for the reporter’s record, we will order the appeal submitted without the

reporter’s record. See TEX. R. APP. P. 37.3(c).


                                                  /s/    CAROLYN WRIGHT
                                                         CHIEF JUSTICE